DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 05 January 2021, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 05 October 2020 has been withdrawn. 
Applicant’s arguments with respect to amended claims 1-7 and new claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Okamura et al.,” US 2010/0286526 (hereinafter Okamura) and in view of “Tanaka et al.,” US 2013/0102903 (hereinafter Tanaka).  
Regarding to claim 1, Okamura teaches an ultrasound diagnosis apparatus, comprising processing circuitry configured to:
generate, based on position information of an ultrasound probe and echo data from the ultrasound  probe, functional volume data of a subject accompanied with the position angle information (Doppler processing circuit, extracts blood flow and tissue and determines the blood flow information [0031], generation of volume data, information indicating the position associated information [0048]-[0052] S4 Figure 2):
sequentially generate a sectional image of the subject based, on the position  information and the echo data ( two dimensional image, scanning sectional image [0045] Figure 2 S3, [0079]);
generate an MPR image corresponding to a cross-section of the sectional image from the: functional volume data based on the position  information corresponding to the sectional image and the position angle information attached to the functional volume data ([0049] MPR image using the volume data generated); and 
display the sectional image and the MPR image in parallel or in a superimposed manner on a display (displaying the scanning sectional image, the volume data used image, the corresponding image and the position color bar [0052] step 6 Figure 2, [0074] scanning sectional image and the VR image can be displayed simultaneously)
Okamura does not explicitly teach information indicating the position associated information includes angle information being acquired from a position sensor that detects a position and an angle of the ultrasound. 
However, in the same field of endeavor of ultrasound diagnostic imaging system, Tanaka teaches an ultrasound imaging apparatus with a position sensor and using the positional information in processing images with following limitations:
an ultrasound probe configured to output position angle information and echo data, the position angle information being acquired from a position sensor that detects a position and an angle of the ultrasound probe (position sensor acquires positional information including the position and angle of the ultrasound probe [0031], a position sensor is a magnetic sensor ([0032]) 
store the functional volume data with the position angle information in a storage (storage unit stores three-dimensional data together with probe position information, coordinates and angles [0103])
generate MPR image from the functional volume data stored in the storage based on the position angle information corresponding to the echo data of the sectional image and the position angle information of the functional volume data stored in the storage ([0050], storage unit stores MPR images generated, and ultrasonic images [0052], generate MPR image and the projection image and displayed together [0055]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing circuitry as taught by Okamura to include angle information disclosed by Tanaka, since Okamura already discloses generating image data using positional information, and using a position sensor to acquire 
Regarding to claim 2, Okamura and Tanaka together teach all limitations of claim 1 as discussed above. 
Okamura further teaches wherein the processing circuitry is further configured to generate blood flow volume data indicating blood flow information of the subject or tissue property volume data indicating: tissue properties of the subject as the functional volume data ([0031])
Regarding to claim 8, Okamura and Tanaka together teach all limitations of claim 1 as discussed above.
Tanaka further teaches wherein the processing circuitry is configured to generate functional volume data accompanied with the position angle information (three dimensional Doppler data is associated with coordinate system, and assign probe coordinates [0040]). 
Regarding to claim 7, Okamura teaches a medical image processing method, comprising:
generating, based on position information of an ultrasound probe and echo data from the ultrasound  probe, functional volume data of a subject accompanied with the position angle information (Doppler processing circuit, extracts blood flow and tissue and determines the blood flow information [0031], generation of volume data, information indicating the position associated information [0048]-[0052] S4 Figure 2):
sequentially generating a sectional image of the subject based, on the position  information and the echo data ( two dimensional image, scanning sectional image [0045] Figure 2 S3, [0079]);
generating an MPR image corresponding to a cross-section of the sectional image from the: functional volume data based on the position  information corresponding to the sectional image and the position angle information attached to the functional volume data ([0049] MPR image using the volume data generated); and 
displaying the sectional image and the MPR image in parallel or in a superimposed manner on a display (displaying the scanning sectional image, the volume data used image, the corresponding image and the position color bar [0052] step 6 Figure 2, [0074] scanning sectional image and the VR image can be displayed simultaneously)
Okamura does not explicitly teach information indicating the position associated information includes angle information being acquired from a position sensor that detects a position and an angle of the ultrasound. 
However, in the same field of endeavor of ultrasound diagnostic imaging system, Tanaka teaches an ultrasound imaging apparatus with a position sensor and using the positional information in processing images with following limitations:
an ultrasound probe configured to output position angle information and echo data, the position angle information being acquired from a position sensor that detects a position and an angle of the ultrasound probe (position sensor acquires positional information including the position and angle of the ultrasound probe [0031], a position sensor is a magnetic sensor ([0032]) 
store the functional volume data with the position angle information in a storage (storage unit stores three-dimensional data together with probe position information, coordinates and angles [0103])
generate MPR image from the functional volume data stored in the storage based on the position angle information corresponding to the echo data of the sectional image and the position angle information of the functional volume data stored in the storage ([0050], storage unit stores MPR images generated, and ultrasonic images [0052], generate MPR image and the projection image and displayed together [0055]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing circuitry as taught by Okamura to include angle information disclosed by Tanaka, since Okamura already discloses generating image data using positional information, and using a position sensor to acquire position angle information and generating MPR image from the functional volume image using angle information was well known in the art as taught by Tanaka.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply adding a position sensor in the ultrasound transducer, storing the image data with the position information, and incorporating angle information in processing functional images in its Doppler processor, and the combination would have yielded nothing more than .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura and Tanaka as applied to claim 1 above, and further in view of “Sawayama,” US 2013/0169632 (hereinafter Sawayama).
Regarding to claim 3, Okamura and Tanaka together teach all limitations of claim 1 as discussed above.
Okamura further teaches an operating unit ([0043], [0051]-[0053], and [0056] input unit), to change image display options ([0056]), which includes switching among different images, as well as displaying two images in parallel ([0052] and [0074]), thus reads on the claimed limitation of “switch an MPR image generated from the blood flow volume data and an MPR image generated from tissue property volume data based on an operation signal from the operation unit, and display the sectional image and the MPR image in parallel or in a superimposed manner.” 
Moreover, Tanaka also teaches displaying MPR image and sectional image in parappel manner on the display (Figure 5). 
Okamura and Tanaka do not teach that functional image can include tissue property volume data as claimed. 
However, in the same field of endeavor of ultrasonic imaging system, Sawayama teaches ultrasonic diagnostic apparatus wherein the processing circuitry is configured to an MPR image 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry and input unit as taught by Okamura to incorporate tissue hardness disclosed by Sawayama, since Okamura already discloses input unit to change its display setting and switching among images, and MPR image combined with tissue hardness data was well known in the art as taught by Sawayama.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply directing its ultrasound transmission to desired tissue targets, to produce elasticity MPR image, and incorporate tissue hardness in combining with MPR image, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate diagnosis by presenting tissue hardness information in desired sectional image of the organ ([0083]-[0084] and [0100]), and there was reasonable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura and Tanaka as applied to claim 1 above, and further in view of “Akimoto et al.,” US 2006/0195033 (hereinafter Akimoto).
Regarding to claim 4, Okamura and Tanaka together teach all limitations of claim 1 as discussed above. 
Okamura further explicitly teach further comprising an operating unit ([0043], [0051]-[0053], and [0056] input unit), but does not discloses wherein the processing circuitry is further configured to change transparency of the MPR image based on an operation signal from the operation unit and display the MPR image on the display.
However, Akimoto teaches displaying medical diagnostic images, wherein the transparency setting box sets and adjusts transparency pf the MPR image to be displayed with the cross-sectional image ([0121]-[0125] and [0163]-[0167]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry and input unit as taught by Okamura to include transparency setting and adjusting unit by Akimoto, since Okamura already discloses controlling display images by input unit ([0056]), and adjusting transparency of the MPR image was well known in the art as taught by Akimoto.  One of ordinary skill in the art could have combined the elements as claimed by Okamura with no change in their respective functions, but simply adding transparency adjusting setting program in its processing circuitry, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to change transparency of the displayed images in superimposed image display, in a desired enhancement degree, for accurate location check for surgeons ([0167]), and there was reasonable expectation of success.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura and Tanaka as applied to claim 1“Yoshiara et al.,” US 2015/0245819 (hereinafter Yoshiara).
Regarding to claims 5-6, Okamura and Tanaka together teach all limitations of claim 1 as discussed above. 
Tanaka does disclose sectional image displayed with the position angle information as claimed ([0063], [0066], [0098] and [0103]). 
Okamura and Tanaka do not further teach guideline index for needle path and insertion start position and a target position displayed superimposed on the sectional image on the display as claimed.
However, Yoshiara teaches an ultrasound diagnostic apparatus wherein an insertion path of the puncture needle is superimposed on the cross-sectional image ([0062] and [0064]), based on an operation signal ([0054], doctor sets the region of interest in the image data and obtains guideline L with insertion path [0062] and [0064]), and insertion path with initial position ([0061]-[0062]) and a target position ([0059] Figures 5-6 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry as taught by Tanaka to include a guideline index taught by Yoshiara, since superimposing insertion path of the puncture needle in the image was well known in the art as taught by Yoshiara.  One of ordinary skill in the art could have combined the elements as claimed by Tanaka with no change in their respective functions, but adding puncture needle to the housing of the transducer, using adaptor ([0027] Yoshiara), and modifying the processing circuitry to display the insertion path of the puncture needle on the image and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide image guided needle biopsy ([0005]), with accurate location information ([0116]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Kondou,” (US 2014/0236001) discloses a position sensor outputting position and angle of the ultrasound probe ([0029]), and processing circuitry calculate an display pathway and position of the puncture needle superimposed on the ultrasound image ([0040]), and generate a guideline index (guideline 55 [0115]] indicating an insertion path of a puncture needle on the sectional image displayed (Figures 11-12) based on an operation signal and the position angle information of the section image being displayed (mark indicating position of the ultrasound probe [0121]), wherein the operation signal indicates an insertion start position and a target position (operator presses a “puncture guide” button on the console [0114], entry pathway for a puncture needle superimposed on the ultrasound image [0114]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793